DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 4, 6, 15, 23, 24 and 30 have been amended; support for the amendment can be found in Figs. 10A-10E of the original disclosure.
Claims 1-30 have been examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 2011/0293995 A1) hereinafter Sasaki.
Regarding claim 1, Sasaki discloses a battery module (“A plurality of non-aqueous electrolyte secondary batteries 7”; [0073]; Fig. 1; element 7), comprising: 

a plurality of battery cells ([0073]; Fig. 1; element 7) that each include a cell terminal (“positive-electrode terminal 1”; [0074]; Fig. 1; element 1) formed from a first metal (“alumi num or an aluminum alloy”; [0077]); and 

    PNG
    media_image1.png
    667
    572
    media_image1.png
    Greyscale



a contact plate (“a plate-shaped part 2a”; “a plate-shaped part 2b”; [0118]; Fig. 5; element 2, 2a, 2b) including a conductive plate (“a plate-shaped part 2b”; [0118]; Fig. 5; element 2b) that is formed from a second metal (“copper or nickel plate material”; [0119]) and 



    PNG
    media_image2.png
    268
    631
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    389
    590
    media_image3.png
    Greyscale
wherein part of the contact plate (2) is arranged as a plurality of bonding connectors (welding areas formed by welding heads represented by elements 6 in Fig. 6; [0146]) that form direct electrical connections (fig. 5) to the cell terminals (1) of the plurality of battery cells (7).


Sasaki further discloses wherein the plurality of batteries are cylindrical (“cylinder shape having a cross-section of a true circle”; [0136])
claim 5, Sasaki discloses wherein the second metal (“copper or nickel plate material”; [0119]) comprises copper ([0119]).

Regarding claim 6, discloses another contact plate (“plate-shaped part 3”; [0118]; Fig. 5; element 3) that includes a bonding connector (welding areas created by welding heads (element 6) illustrated in Fig. 6; [0147]) that forms a direct electrical connection (Fig. 5) to a cell terminal (“negative-electrode terminal 4”; [0108]; Fig. 5; element 4) of one of the plurality of battery cells (7).

Regarding claim 7, wherein the contact plate (2) and the another contact plate (3) are stacked (Fig. 5) on top of each other (Fig. 5) above the cell terminal (1).





    PNG
    media_image2.png
    268
    631
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following rejection includes two different interpretations of claim limitations found in independent claims 1 and 23. Interpretation 1 interprets the instant limitation “conductive plate” as the base sublayer disclosed by Coakley, and the instant limitation “first metallic surface layer” as the first surface sublayer of Coakley. Interpretation 2 interprets the instant limitation “conductive plate” as the first surface sublayer disclosed by Coakley, and the instant limitation “first metallic surface layer” as the base sublayer of Coakley.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US-20170094802-A1) hereinafter Coakley, in view of Wu et al. (US-20050244706-A1) hereinafter Wu.

Interpretation 1:

Regarding claim 1, Coakley discloses a battery module (“battery pack assembly 103”; [0096]; Fig. 1F), comprising: 

a plurality of cylindrical battery cells (Fig. 1F; element 100) that each include a cell terminal ([0096]; Fig. 1F); and 

    PNG
    media_image4.png
    446
    854
    media_image4.png
    Greyscale



a contact plate (“interconnect circuit 130a”; [0096]; Fig. 1F; element 130a) including a conductive plate (“base sublayer 1002”; [0158]; Fig. 10C and 15C; element 1002) that is formed from a second metal (“aluminum or alloys thereof”; [0158]) and 



    PNG
    media_image5.png
    215
    390
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    458
    835
    media_image6.png
    Greyscale
wherein part of the contact plate (130) is arranged as a plurality of bonding connectors (“contact pads 160”; Fig. 1F; 15A; element 160) that form direct electrical connections ([0078]; Fig. 1F; elements 100 and 160) to the cell terminals (Fig. 1F) of the plurality of cylindrical battery cells (100).

Coakley further discloses that the “battery cells 100 are lithium-ion, lithium polymer, nickel metal hydride, nickel cadmium, lead acid, or other rechargeable cells. The form factor of battery cells 100 may be 10180, 10280, 10440 (“AAA cells”), 14250, 14500 (“AA cells”), 14650, 15270, 16340, 17340 (“R123 cells”), 17500, 17670, 18350, 18500, 18650, 19670, 25500 (“C cells”), 26650, and 32600 (“D cells'), or custom-geometry cells” ([0081]).



Wu discloses a rechargeable battery cell ([0056]) with terminals ([0023-0024]) formed from nickel plated steel ( [0019]; [0024]). Wu further discloses that this metal is conductive ([0024]) and can offer corrosion resistance ([0024]). 

Wu and Coakley are analogous art from the same field of endeavor, namely the fabrication of rechargeable battery cells. Further, it has been held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Coakley by employing nickel plated steel as the material of terminals disclosed by Coakley. In doing so, one of ordinary skill in the art would reasonably expected to have selected a conductive material with corrosion resistance suitable for use in a rechargeable battery.

Regarding claim 2, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein part of the first metallic surface layer (1006a) is in direct contact (Fig. 15A; element 160 and 1006) with the cell terminals ([0078]; [0162]).

Regarding claim 3, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses a second metallic surface layer (“second 

    PNG
    media_image5.png
    215
    390
    media_image5.png
    Greyscale



Regarding claim 5, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the second metal ([0158]) comprises Cu, Al or an alloy thereof ([0158]).

Regarding claim 6, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses another contact plate (“interconnect circuit 130b”; [0096]; Fig. 1F; element 130b) that includes a bonding connector (“connected to different terminals of cells 100”; [0096]; “contact pads 160”; [0087]) that forms a direct electrical connection ([0195]) to a cell terminal ([0195]) of one of the plurality of cylindrical battery cells (100).

    PNG
    media_image4.png
    446
    854
    media_image4.png
    Greyscale


Regarding claim 8, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the contact plate (130a) and the another contact plate (130b) are not stacked (Fig. 1F) on top of each other above the cell terminal (Fig. 1F).

Regarding claim 9, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of bonding connectors (160) comprises 

a fuse area (“fusible link 170”; [0087]; [0143]) that is configured to break ([0143]) before any other part of the respective bonding connector (160) in response to a current flowing through the respective bonding connector exceeding a particular current threshold ([0143]).

    PNG
    media_image7.png
    461
    395
    media_image7.png
    Greyscale


Regarding claim 10, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the fuse area (170) is thinner ([0143]; Fig. 2) than any other part of the respective bonding connector (160) in terms of thickness and/or width ([0143]).

Regarding claim 11, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of bonding connectors (160) comprises at least one joint area (“slot 220”; [0105]; Fig. 2; “a set of slits 230”; [0106]; Fig. 2D) where the at least one bonding connector (160) is configured to permit flexing ([0105-0106]).

    PNG
    media_image7.png
    461
    395
    media_image7.png
    Greyscale



Regarding claim 12, Coakley discloses wherein the at least one bonding connector (160) includes a single joint area (“slot 220”; [0105]; Fig. 2).


    PNG
    media_image8.png
    318
    381
    media_image8.png
    Greyscale

    PNG
    media_image7.png
    461
    395
    media_image7.png
    Greyscale



Regarding claim 13, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the at least one bonding connector (160) includes multiple joint areas “a set of slits 230”; [0106]; Fig. 2D) that are separate from each other (Fig. 2D).

Regarding claim 14, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the at least one joint area (220) corresponds to a respective depressed section (second insulating layer slot 221”; [0189]; Fig. 13B and 13C; element 221) of the at least one bonding connector (160).



    PNG
    media_image9.png
    244
    342
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    318
    349
    media_image10.png
    Greyscale

Regarding claim 15, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of bonding connectors (160) comprises a welding area (“contact pad”; “mechanical joining processes”; [0085]) where a respective direct electrical connection ([0078]) is formed with a respective cell terminal ([0078]).

Regarding claim 16, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses “the thickness of the base sublayer [i.e. the conductive plate] may be between about 10 and 2000 microns or, more specifically between about 50 and 500 microns” ([0160]).


	
Therefore, the instant claim limitation “wherein an average thickness of the conductive plate is in the range from about 0.3 mm to about 3.0 mm” is obvious over modified Coakley’s disclosure.

Regarding claim 17, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses “the thickness of the base sublayer [i.e. the conductive plate] may be between about 10 and 2000 microns or, more specifically between about 50 and 500 microns” ([0160]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, the instant claim limitation “wherein an average thickness of the conductive plate is in the range from about 1.0 mm to about 2.0 mm”, is obvious over modified Coakley’s disclosure.

Regarding claim 20, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of 

    PNG
    media_image8.png
    318
    381
    media_image8.png
    Greyscale


Regarding claim 21, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the first metallic surface layer (1006a) is cladded (0158]) on the conductive plate (1002).

Regarding claim 22, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the first metallic surface layer (1006a) is coated ([0158]) on the conductive plate (1002).

Regarding claim 23, Coakley discloses a battery module (“battery pack assembly 103”; [0096]; Fig. 1F; element 103), comprising: 

a plurality of cylindrical battery cells (“Battery cells 100”; [0096]; Fig. 1F; element 100) that each include a cell terminal ([0096]; Fig. 1F); and 


    PNG
    media_image4.png
    446
    854
    media_image4.png
    Greyscale


a contact plate (“interconnect circuit 130a”; [0096]; Fig. 1F; element 130a) including a conductive plate (“base sublayer 1002”; [0158]; Fig. 10C and 15C; element 1002) that is formed from a second metal (“aluminum or alloys thereof”; [0158]) and 

    PNG
    media_image11.png
    215
    390
    media_image11.png
    Greyscale




a second metallic surface layer (“second surface sublayer 1006b”; [0163]; Fig 10C, 15C; element 1006b) arranged on a second side (Fig. 10C, 15C) of the conductive plate (1002) 

wherein part of the contact plate (130) is arranged as a plurality of bonding connectors (“contact pads 160”; Fig. 1F; 15A; element 160) that form direct electrical connections ([0078]; Fig. 1F; elements 100 and 160) to the cell terminals (Fig. 1F) of the plurality of cylindrical battery cells (100).

    PNG
    media_image6.png
    458
    835
    media_image6.png
    Greyscale

Coakley further discloses that the “battery cells 100 are lithium-ion, lithium polymer, nickel metal hydride, nickel cadmium, lead acid, or other rechargeable cells. The form factor of battery cells 100 may be 10180, 10280, 10440 (“AAA cells”), 14250, 14500 (“AA cells”), 

However Coakley fails to explicitly disclose the material of the cell terminal.  

Wu discloses a rechargeable battery cell ([0056]) with terminals ([0023-0024]) formed from nickel plated steel ( [0019]; [0024]). Wu further discloses that this metal is conductive ([0024]) and can offer corrosion resistance ([0024]). 

Wu and Coakley are analogous art from the same field of endeavor, namely the fabrication of rechargeable battery cells. Further, it has been held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Coakley by employing nickel plated steel as the material of terminals disclosed by Coakley. In doing so, one of ordinary skill in the art would reasonably expected to have selected a conductive material with corrosion resistance suitable for use in a rechargeable battery.


Regarding claim 24, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the second metallic surface layer 

Regarding claim 25, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein part of the first metallic surface layer (1006a) is in direct contact (Fig. 15A; element 160 and 1006) with the cell terminals ([0078]; [0162]).

Regarding claim 27, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein the second metal ([0158]) comprises Cu, Al or an alloy thereof ([0158]).

Regarding claim 28, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of bonding connectors (160) comprises 

a fuse area (“fusible link 170”; [0087]; [0143])that is configured to break ([0143) before any other part of the respective bonding connector (160) in response to a current flowing through the respective bonding connector exceeding a particular current threshold ([0143]).


    PNG
    media_image7.png
    461
    395
    media_image7.png
    Greyscale

Regarding claim 29, Coakley discloses wherein at least one of the plurality of bonding connectors (160) comprises at least one joint area (“slot 220”; [0105]; Fig. 2; “a set of slits 230”; [0106]; Fig. 2D) where the at least one bonding connector (160) is configured to permit flexing ([0105-0106]).

Regarding claim 30, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses wherein at least one of the plurality of bonding connectors (160) comprises a welding area (“contact pad”; “mechanical joining processes”; [0085]) where a respective direct electrical connection ([0078]) is formed with a respective cell terminal ([0078]).

Interpretation 2:
Regarding claim 1, Coakley discloses a battery module (“battery pack assembly 103”; [0096]; Fig. 1F), comprising: 

a plurality of cylindrical battery cells (Fig. 1F; element 100) that each include a cell terminal ([0096]; Fig. 1F); and 

a contact plate (“interconnect circuit 130a”; [0096]; Fig. 1F; element 130a) including a conductive plate (“first surface sublayer 1006a”; [0163]; Fig. 15A; element 1006a) that is formed from a second metal (“copper”; [0158]) and 

a first metallic surface layer (“base sublayer 1002”; [0158]; Fig. 10C and 15C; element 1002) arranged on a first side (Fig. 15) of the conductive plate (1006a) that is formed from a first metal (“nickel…steel”; [0158]), 

wherein part of the contact plate (130) is arranged as a plurality of bonding connectors (“contact pads 160”; Fig. 1F; 15A; element 160) that form direct electrical connections ([0078]; Fig. 1F; elements 100 and 160) to the cell terminals (Fig. 1F) of the plurality of cylindrical battery cells (100).

Coakley further discloses that the “battery cells 100 are lithium-ion, lithium polymer, nickel metal hydride, nickel cadmium, lead acid, or other rechargeable cells. The form factor of battery cells 100 may be 10180, 10280, 10440 (“AAA cells”), 14250, 14500 (“AA cells”), 14650, 15270, 16340, 17340 (“R123 cells”), 17500, 17670, 18350, 18500, 18650, 19670, 25500 (“C cells”), 26650, and 32600 (“D cells'), or custom-geometry cells” ([0081]).



Wu discloses a rechargeable battery cell ([0056]) with terminals ([0023-0024]) formed from nickel plated steel ([0019]; [0024]). Wu further discloses that this metal is conductive ([0024]) and can offer corrosion resistance ([0024]). 

Wu and Coakley are analogous art from the same field of endeavor, namely the fabrication of rechargeable battery cells. Further, it has been held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Coakley by employing nickel plated steel as the material of terminals disclosed by Coakley. In doing so, one of ordinary skill in the art would reasonably expected to have selected a conductive material with corrosion resistance suitable for use in a rechargeable battery.

Regarding claim 18, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses “the thickness of the base sublayer [i.e. the first metallic surface layer] may be between about 10 and 2000 microns or, more specifically between about 50 and 500 microns” ([0160]).


	
Therefore, the instant claim limitation “wherein an average thickness of the first metallic surface layer is in the range from about 0.05 mm to about 1.00 mm” is obvious over modified Coakley’s disclosure.

Regarding claim 19, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses “the thickness of the base sublayer [i.e. the first metallic surface layer] may be between about 10 and 2000 microns or, more specifically between about 50 and 500 microns” ([0160]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Therefore, the instant claim limitation “wherein the average thickness of the first metallic surface layer is in the range from about 0.15 mm to about 0.45 mm” is obvious over modified Coakley’s disclosure.

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coakley et al. (US-20170094802-A1) hereinafter Coakley, in view of Wu et al. (US-20050244706-A1) hereinafter Wu, as applied to claims 1 and 23 above, and further in view of Masomtob et al. (Masomtob, Manop, et al. "Parametric Study of Spot Welding between Li-ion Battery Cells and Sheet Metal Connectors." Engineering Journal 21.7 (2017): 457-473) hereinafter Masomtob.

Regarding claims 4 and 26, modified Coakley discloses all claim limitations of the present invention as set forth above. Coakley further discloses “conductive layer 140 may include a surface sublayer or coating for providing a low electrical contact resistance and/or improving corrosion resistance” ([0092]). However, Coakley fails to disclose wherein the first metal comprises steel, coated steel or nickel plated steel. 

Masomtob discloses that Hilumin © is a “Nickel-plated, diffusion-annealed cold rolled steel strip specifically for battery applications where low contact resistance and high corrosion resistance is required. It is widely used as battery cans (Alkaline, NiMH, NiCd, LiIon, and ZincAir), battery covers, and connecting strips” (pg. 458, para. 5).

Masomtob is directly applicable to the corrosion resistant nickel plated cold rolled steel ([0024]) disclosed by Wu, and the surface sublayer ([0092]) with low contact resistance and improved corrosion resistance ([0092]) disclosed by Coakley.  Thus, Masomtob, Coakley and Wu are analogous art from the same field of endeavor, namely battery applications requiring materials with corrosion resistance, conductivity and contact resistance.



Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Coakley by employing Hilumen as the nickel plated steel of the battery terminal disclosed by Coakley and further the surface sublayer/ first metal disclosed by Coakley. In doing so, one of ordinary skill would have reasonably expected to have selected a material exhibiting low contact resistance and improved corrosion resistance as desired by Coakley and recognized by Masomtob.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 

Applicant has argued that Sasaki fails to disclose cylindrical battery cells (pg. 8, para. 1). However, Sasaki discloses that the battery cells of the invention may be cylindrical in shape (“cylinder shape having a cross-section of a true circle”; [0136]). 

Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 



    PNG
    media_image5.png
    215
    390
    media_image5.png
    Greyscale


Applicant further argues that “Coakley is not suggestive that matching the base sublayer and/or surface sublayer materials would be desired” (pg. 9). However, neither of the rejections based on Interpretation 1 nor 2 relies on matching the base sublayer and surface sublayer materials as is suggested by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727